





Exhibit 10.1
















OPTION AGREEMENT







made between







MARATHON GOLD USA CORP.







and







NEW JERSEY MINING COMPANY







in respect of the







Golden Chest Mine













Dated as of October 9, 2015


























 




--------------------------------------------------------------------------------













Table of Contents

Article 1 INTERPRETATION

1

1.1

Definitions

1

1.2

Included Words

2

1.3

Headings

2

1.4

References

2

1.5

Currency

2

1.6

Statutes

2

1.7

Schedules

2

1.8

Governing Law

3

1.9

Severability

3

Article 2 REPRESENTATIONS, WARRANTIES, COVENANTS AND ACKNOWLEDGEMENTS

3

2.1

Representations and Warranties of MG USA

3

2.2

Representations and Warranties of NJMC

4

2.3

Survival of Representations and Warranties

5

Article 3 OPTION

5

3.1

Option

5

3.2

First Payment

5

3.3

Option Payments

5

3.4

NJMC’s Obligations on Termination

6

3.5

Exercise of Option

6

3.6

NSR

6

Article 4 DISPUTE RESOLUTION

6

4.1

Best Efforts to Settle Disputes

6

Article 5 NOTICE

7

5.1

Means of Notice

7











--------------------------------------------------------------------------------







5.2

Effective Time of Notice

7

5.3

Change of Address For Notice

7

Article 6 GENERAL PROVISIONS

8

6.1

Entire Agreement

8

6.2

Waiver

8

6.3

Further Assurances

8

6.4

Manner of Payment

8

6.5

Termination

8

6.6

Time of The Essence

8

6.7

Enurement

9

6.8

Assignment

9

6.9

Counterparts

9

6.10

Expenses

9














--------------------------------------------------------------------------------







THIS AGREEMENT made as of the 9th day of October, 2015.

BETWEEN:

MARATHON GOLD USA CORP., a corporation incorporated under the laws of Colorado,

(“MG USA”)




OF THE FIRST PART

AND:

NEW JERSEY MINING COMPANY, a corporation incorporated under the laws of Idaho,

(the “NJMC”)

OF THE SECOND PART

WHEREAS:

(A)      MG USA and NJMC are the sole members of Golden Chest LLC (the
“Company”), which was formed in order to own and operate the Golden Chest Mine;

(B)      MG USA currently holds a 52.22% in the Company while NJMC currently
holds a 47.78% interest in the Company;

(C)      MG USA has agreed to provide to NJMC an option to acquire its interest
in the Company, all upon and subject to the terms and conditions hereinafter set
out;

NOW THEREFORE, THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants and agreements herein contained, the parties hereto mutually agree as
follows:

Article 1
INTERPRETATION

1.1

Definitions

In this Agreement the following words and phrases shall have the following
meanings:

“Acquisition Date” means the date on which NJMC earns its 100% interest in the
Company, by making the required payments and granting the net smelter returns
royalty in accordance with Article 3.

“Additional Claims” has the meaning ascribed thereto in Section 3.7.

“Affiliate” means, with respect to any Person, a corporation, partnership or
other entity, controlled by, controlling or under common control of such Person.

“Area of Interest” means the area of interest within and around the Claims as
depicted in the map attached as Schedule 3 to this Agreement.

“Business Day” means any day of the year, other than a Saturday, Sunday or any
other day on which banks are closed in the State of Idaho.





1




--------------------------------------------------------------------------------







“Claims” means the mining claims of the Company as set out in Schedule 1 to this
Agreement.

“Excluded Claims” has the meaning ascribed thereto in Section 3.7.

Knowledge” means (a) with respect to any individual Person, the actual knowledge
of such Person and (b) with respect to any Person that is not an individual, the
actual knowledge of any senior officer or director of such Person, in all cases
after reasonable enquiry by such Person.

“Limited Liability Company Operating Agreement” means the Limited Liability
Company Operating Agreement dated December 15, 2010 between MG USA and NJMC, as
amended from time to time;

“MG USA Interest” means MG USA’s interest in the Company.

“NSR” has the meaning ascribed thereto in Section 3.7.

“Option” has the meaning ascribed thereto in Section 3.1.

“Parties” means the parties to this Agreement and “Party” means any one of them.

“Person” means an individual, partnership, limited partnership, corporation
(including a business trust), joint stock corporation, trust, unincorporated
association, joint venture or other entity or a foreign state or political
subdivision thereof or any agency of such state or subdivision.

“Subsequent Claims” has the meaning ascribed thereto in Section 3.7.

1.2

Included Words

This Agreement shall be read with such changes in gender or number as the
context shall require.

1.3

Headings

The headings to the articles, sections, parts or clauses of this Agreement, the
cover page and the table of contents are inserted for convenience only and shall
not affect the construction hereof.

1.4

References

Unless otherwise stated, a reference herein to a numbered or lettered article,
section, clause or schedule refers to the article, section, clause or schedule
bearing that number or letter in this Agreement.  A reference to “this” article,
section, clause or schedule means the article, section, clause or schedule in
which the reference appears.  A reference to “this Agreement”, “hereof”,
“hereunder”, “herein” or words of similar meaning, means this agreement
including the schedules hereto, together with any amendments thereof.

1.5

Currency

All dollar amounts expressed herein refer to lawful currency of the United
States of America.

1.6

Statutes

A reference to a statute, regulation or other legislation herein shall be deemed
to extend to and include any amendments thereto and successor legislation.

1.7

Schedules

The following schedules are incorporated into this Agreement by reference:





2




--------------------------------------------------------------------------------










Schedule

Description

1

List of Claims of the Company

2

List of Additional Claims

3

Area of Interest

4

Joe Dandy, Florence and Violet Claims



1.8

Governing Law

This Agreement and any disputes or claims arising out of or in connection with
its subject matter or formation (including non-contractual disputes and claims)
are governed by and construed in accordance with the laws of the State of Idaho.
 The parties hereto agree to submit to the non-exclusive jurisdiction of the
courts of the State of Idaho concerning this Agreement.

1.9

Severability

If any provision of this Agreement is or shall become illegal, invalid or
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be and remain valid and subsisting and the said remaining provisions shall be
construed as if this Agreement had been executed without the illegal, invalid or
unenforceable portion.

Article 2
REPRESENTATIONS, WARRANTIES, COVENANTS AND ACKNOWLEDGEMENTS

2.1

Representations and Warranties of MG USA

MG USA represents and warrants to NJMC as follows and acknowledges that NJMC is
relying on such representations and warranties in entering into this Agreement:

(a)

Subsisting Corporation.  MG USA is a corporation duly incorporated and organized
and validly existing under the laws of its jurisdiction of incorporation.

(b)

Corporate Power.  MG USA has full corporate power, authority and capacity and is
duly qualified to carry on its business as now conducted and to own its
properties and assets and to carry out its obligations under this Agreement.

(c)

Conduct of Business.  MG USA has conducted and is conducting its business in
material compliance with all applicable laws and regulations of each
jurisdiction in which it carries on business and MG USA has not received a
notice of non-compliance, nor knows of, nor has reasonable grounds to know of,
any facts that could give rise to a notice of non-compliance with any such laws
or regulations.

(d)

No Conflict.  The execution and delivery of this Agreement and the performance
by MG USA of its obligations hereunder do not and will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under (whether after notice or lapse of time or both), (A)
any statute, rule or regulation applicable to MG USA; (B) the constating
documents, by-laws or resolutions of MG USA; (C) any mortgage, note, indenture,
contract, agreement, instrument, lease or other document to which MG USA is a
party or by which it is bound; (D) any judgment, decree or order binding MG USA
or its property or assets.





3




--------------------------------------------------------------------------------







(e)

Due Execution.  This Agreement has been duly authorized, executed and delivered
by MG USA and constitutes a legal, valid and binding obligation of MG USA
enforceable against it in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the rights of creditors generally and except as limited
by the application of equitable principles when equitable remedies are sought.

(f)

Approvals. No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of any court or governmental authority or
agency is necessary or required for the performance by MG USA of its obligations
hereunder.

(g)

No Proceedings. There is no current action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency,
governmental instrumentality or body, domestic or foreign, now pending or, to
the Knowledge of MG USA, threatened against or affecting MG USA or of which any
of its property or assets is subject, which could materially and adversely
affect its ability to carry out its obligations under this Agreement.

2.2

Representations and Warranties of NJMC

NJMC represents and warrants to MG USA as follows and acknowledges that MG USA
is relying on such representations and warranties in entering into this
Agreement:

(a)

Subsisting Corporation.  NJMC is a corporation duly incorporated and organized
and validly existing under the laws of its jurisdiction of incorporation.

(b)

Corporate Power.  NJMC has full corporate power, authority and capacity and is
duly qualified to carry on its business as now conducted and to own its
properties and assets and to carry out its obligations under this Agreement.

(c)

No Conflict.  The execution and delivery of this Agreement and the performance
by NJMC of its obligations hereunder do not and will not conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under (whether after notice or lapse of time or both), (A) any statute,
rule or regulation applicable to NJMC; (B) the constating documents, by-laws or
resolutions of NJMC; (C) any mortgage, note, indenture, contract, agreement,
instrument, lease or other document to which NJMC is a party or by which it is
bound; or (D) any judgment, decree or order binding NJMC or its property or
assets.

(d)

Due Execution.  This Agreement has been duly authorized, executed and delivered
by NJMC and constitutes a legal, valid and binding obligation of NJMC
enforceable against it in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization related to
insolvency or liquidation proceedings, moratorium or similar laws affecting the
rights of creditors generally and except as limited by the application of
equitable principles when equitable remedies are sought.

(e)

Approvals. No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of any court or governmental authority or
agency is necessary or required for the performance by NJMC of its obligations
hereunder except as required by applicable law.

(f)

No Proceedings. There is no current action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency,
governmental instrumentality or body, domestic or foreign, now pending or, to
the Knowledge of NJMC, threatened against or affecting NJMC or any of its
Affiliates, which could adversely affect its ability to carry out its
obligations under this Agreement.





4




--------------------------------------------------------------------------------







(g)

Additional Claims. Other than the Claims, there are no property or claims
currently held by, or in trust for, or on behalf of, either the Company or NJMC
or by any affiliate, insider or partner thereof within the Area of Interest
other than as set out in Schedule 2 hereto.

2.3

Survival of Representations and Warranties

The liabilities under the representations and warranties of the Parties
contained in this Agreement shall survive the execution and delivery of this
Agreement and, notwithstanding any investigation made by or on behalf of the
Party entitled to the benefit thereof, shall continue in full force and effect
for the benefit of the Party entitled to the benefit thereof, except that a
claim for any breach of any of the representations and warranties contained in
this Agreement or in any agreement, instrument, certificate or other document
executed or delivered pursuant hereto involving fraud or fraudulent
misrepresentation may be made at any time following the date hereof, subject
only to applicable limitation periods imposed by law.

Article 3
OPTION

3.1

Option

Subject as hereinafter provided, MG USA hereby grants to NJMC the sole and
exclusive right and option (the “Option”) to acquire an undivided 100% right,
title and interest in and to the MG USA Interest.

3.2

First Payment

Forthwith following execution and delivery of this Agreement by NJMC and MG USA
NJMC shall pay to MG USA $10,000.

3.3

Option Payments

The Option granted to NJMC pursuant to Section 3.1 shall terminate:

(a)

on November 30, 2015, unless on or before that date NJMC has (i) paid to MG USA
an additional $90,000, and (ii) granted to MG USA the NSR, in accordance with
Section 3.7 hereof; or

(b)

if NJMC gives notice in accordance with Section 5 or if this Agreement is
otherwise terminated prior to the Acquisition Date in accordance with the terms
hereof.

3.4

Additional Payment

NJMC agrees that, in addition to the option payments set out in Sections 3.2 and
3.3, it shall make a final payment of $100,000 to MG USA by May 31, 2016. As
security against this final payment, MG USA shall be granted on the date hereof
a security interest against the claims described in Schedule 4 hereto. In the
event that NJMC fails to make such payment by May 31, 2016, it hereby agrees to
take all steps necessary to immediately thereafter transfer to MG USA, for no
additional consideration, all of its and the Company’s rights and title to the
claims described in Schedule 4 hereto.





5




--------------------------------------------------------------------------------







3.5

NJMC’s Obligations on Termination

At any time prior to the Acquisition Date, (i) NJMC may terminate this Agreement
and the Option, so long as it is not in default of any of its obligations under
this Agreement, by giving notice in writing to that effect to MG USA and, on
receipt of such notice, or (ii) if NJMC fails to make the requisite payments
under Sections 3.2 and 3.3, this Agreement shall be of no further force or
effect and NJMC shall have no interest in the MG USA Interest and hereby NJMC
hereby waives its rights of first refusal over any subsequent proposed sale or
transfer of the MG USA Interest pursuant to Article 8.4 of the Limited Liability
Company Operating Agreement.  

3.6

Exercise of Option

(a)

Subject to earlier termination hereunder, the “Acquisition Date” shall be that
date on which NJMC has exercised the Option by (i) paying to MG USA the first
and second cash payments totalling $100,000 as set out in Sections 3.2 and 3.3
hereof, and (ii) granting to MG USA the NSR subject to the terms and conditions
of Section 3.7 within the timeframe referred to in Section 3.3.  On the
Acquisition Date NJMC shall be deemed to have earned an undivided 100% right,
title and interest in and to the MG USA Interest.

(b)

On the Acquisition Date, MG USA shall: (i) take all necessary steps to transfer
the MG USA Interest to NJMC or an Affiliate of NJMC in accordance with the terms
of this Agreement pursuant to documentation to be negotiated between the
parties, acting reasonably; and (ii) obtain and present documentation acceptable
to NJMC, acting reasonably, confirming that NJMC, or an Affiliate of NJMC, has
been duly registered as the holder of the MG USA Interest.

3.7

NSR

(a)

On or prior to November 30, 2015, NJMC shall grant to MG USA a 2.0% net smelter
return royalty in a form to be mutually agreed to between the Parties (the
“NSR”) in respect of (i) all of the Claims set out in Schedule 1 to this
Agreement, (ii) all property and claims currently held by, or in trust for, or
on behalf of, either the Company or NJMC or by any affiliate, insider or partner
thereof within the Area of Interest as set out in Schedule 2 hereto (“Additional
Claims”), and (iii) all property and claims acquired by the Company or NJMC or
by any affiliate, insider or partner thereof within the Area of Interest
subsequent to the date of this Agreement, other than subsequently acquired
property or claims that are located in the area south of Prichard Creek as shown
on the map in Schedule 3 (“Subsequent Claims”).

(b)

NJMC shall take all steps required to ensure that (i) at or prior to the
Acquisition Date the NSR is registered on and against title to (A) all of the
Claims of the Company set out in Schedule 1 to this Agreement other than those
Claims for which such registration is not legally possible at the Acquisition
Date (the “Excluded Claims”), and (B) all of the Additional Claims, if any, (ii)
the NSR is registered on and against title to all of the Excluded Claims as soon
as such registration is legally possible, and (iii) the NSR is registered on and
against title to all Subsequent Claims as soon as such registration is legally
possible.

Article 4

DISPUTE RESOLUTION

4.1

Best Efforts to Settle Disputes

If any controversy, dispute, claim, question or difference (a “Dispute”) arises
with respect to this Agreement or its performance, enforcement, breach,
termination or validity, the Parties will use their commercially reasonable best
efforts to settle the Dispute. To this end, they will consult and negotiate with
each other, in good faith and understanding of their mutual interests, to reach
a solution satisfactory to all Parties.





6




--------------------------------------------------------------------------------







Article 5
NOTICE

5.1

Means of Notice

Any notice, direction or other communication given under this Agreement will be
in writing and given by delivering it or sending it by facsimile or other
similar form of recorded communication addressed to:

(a)

If to NJMC at:

New Jersey Mining Company

201 N. 3rd Street

Coeur d’Alene, Idaho

83814




Attention:

President

Facsimile:

208-783-3331

Telephone:

208-818-4355







(b)

If to MG USA at:




Marathon Gold USA Corp.

800-357 Bay Street, Toronto, ON

M5H 2T7




Attention:  

President

Facsimile:

416-861-1925

Telephone:

416-987-0711




and to:




Norton Rose Fulbright Canada LLP

Royal Bank Plaza, South Tower, Suite 3800

200 Bay Street, P.O. Box 84

Toronto, ON  M5J 2Z4 Canada




Attention:

Robert Mason

Facsimile:

(416) 216-3930

Telephone:

(416) 216-2967







5.2

Effective Time of Notice

Any such communication will be deemed to have been validly and effectively given
and received if personally delivered, on the date of such delivery if such date
is a Business Day and such delivery was made prior to 4:00 p.m. (local time at
the place of delivery) and otherwise on the next Business Day, or if transmitted
by facsimile or similar means of recorded communication on the Business Day
following the date of transmission.

5.3

Change of Address For Notice

Any party may at any time give to any other party notice in writing of any
change of address of the party giving such notice, and from and after the giving
of such notice, the address therein specified will be deemed to be the address
of such party for the purposes of giving notice hereunder.  Any change of
address notice shall include, if possible, a contact number for the sending of
notices by telecommunication hereunder.





7




--------------------------------------------------------------------------------







Article 6
GENERAL PROVISIONS

6.1

Entire Agreement

This Agreement constitutes the entire agreement between the Parties and replaces
and supersedes all prior agreements, memoranda, correspondence, communications,
negotiations and representations, whether oral or written, express or implied,
statutory or otherwise between the parties with respect to the subject matter
herein, other than the Limited Liability Company Agreement which continues in
full force and effect.  This Agreement may only be amended or modified by an
instrument in writing executed by the parties hereto.

6.2

Waiver

No consent or waiver, express or implied, by any party to or of any breach or
default by any other party of any or all of its obligations under this Agreement
will:

(a)

be valid unless it is in writing and stated to be a consent or waiver hereunder;

(b)

be relied upon as a consent or waiver to or of any other breach or default of
the same or any other obligation;

(c)

constitute a general waiver under this Agreement; or

(d)

eliminate or modify the need for a specific consent or waiver in any other or
subsequent instance.

6.3

Further Assurances

The parties will execute such further and other documents and do such further
and other things as may be necessary or convenient to carry out and give effect
to the intent of this Agreement.

6.4

Manner of Payment

All payments to be made to any party hereunder may be made by certified cheque
or bank draft mailed or delivered to such party at its address for notice
purposes as provided herein, or by wire transfer to such account of such party
at such bank as such party may designate from time to time by written notice.
 Such bank or banks shall be deemed the agent of the designating party for the
purpose of receiving, collecting and receipting any such payment by wire
transfer.

6.5

Termination

This Agreement shall terminate upon the occurrence of the earliest of:

(a)

the written agreement by the parties to terminate; or

(b)

the termination of the Option pursuant to Article 3.

Such termination shall not affect any amount owing, obligation or liability
existing or incurred prior to the date of such termination.

6.6

Time of The Essence

Time shall be of the essence in the performance of this Agreement.





8




--------------------------------------------------------------------------------







6.7

Enurement

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. This Agreement
shall enure to the benefit of and be binding upon the parties hereto and their
respective heirs, executors, administrators, personal representatives and
successors, as applicable, and their permitted assigns.

6.8

Assignment

This Agreement will become effective when executed by the Parties and after that
time will be binding upon and enure to the benefit of the Parties and their
respective successors and permitted assigns. Except as expressly provided
herein, no Party may assign any of its rights or obligations hereunder without
the prior written consent of the other Party.

6.9

Counterparts

This Agreement may be executed in any number of counterparts and all such
counterparts taken together will be deemed to constitute one and the same
instrument, and further, this Agreement may be executed by facsimile signatures.

6.10

Expenses

Each Party shall bear its own costs and expenses in connection with the
negotiation, preparation and execution of this Agreement.

[execution page follows]





9




--------------------------------------------------------------------------------







IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

MARATHON GOLD USA CORP.

 

 

Per:

/s/ Phillip Walford

 

 

 

Name: Phillip Walford

 

 

 

Title: President

 

 

Per:

/s/ James Kirke

 

 

 

Name: James Kirke

 

 

 

Title: CFO




 

 

NEW JERSEY MINING COMPANY

 

 

Per:

/s/ John Swallow

 

 

 

Name: John Swallow

 

 

 

Title: President

 

 

Per:

/s/ Del Steiner

 

 

 

Name: Del Steiner

 

 

 

Title: CEO








10




--------------------------------------------------------------------------------







SCHEDULE 1

List of Claims of the Company

Golden Chest Patented Lands




PARCEL 1:

Golden Chest Patented Mining Claim, M.S. 4 (sometimes referred to as Lot 40)
situated in the Summit Mining District in Section 4, Township 49 North, Range 5
East, B.M., Shoshone County, State of Idaho. Patent recorded in Book X, Deeds,
at page 278.

PARCEL 2:

Euphemia Patented Mining Claim, M.S. 994 situated in the Summit Mining District
in Section 4, Township 49 North, Range 5 East, B.M., Shoshone County, State of
Idaho. Patent recorded in Book 4, Deeds, at page 530.

PARCEL 3:

A.D. Coplen, No. 2, Thomas Kearn and Brile Placer Mining Claims, M.S. 995
situated in the Summit Mining District in Section 4, Township 49 North, Range 5
East, B.M. Shoshone County, State of Idaho. Patent recorded in Book 4, Deeds, at
page 533.

PARCEL 4:

Dora Patented Mining Claim, M.S. 996 situated in the Summit Mining District in
Section 5, Township 49 North, Range 5 East, B.M., Shoshone County, State of
Idaho. Patent recorded in Book A, Patents, at page 61.

PARCEL 5;

Katie Burnett Patented Mining Claim, M.S. 997 situated in the Summit Mining
District in Section 4, Township 49 North, Range 5 East, B.M., Shoshone County,
State of Idaho. Patent recorded in Book A, Patents, at page 58.

PARCEL 6:

Littlefield Bar Placer Patented Mining Claim, M.S. 1062 situated in the Summit
Mining District in Sections 4 and 9, Township 49 North, Range 5 East, B.M.,
Shoshone County, State of Idaho. Patent recorded in Book 10, Deeds, at page 72.

PARCEL 7:

Paymaster Patented Mining Claim, M.S. 1078 situated in the Summit Mining
District in Section 4, Township 49 North, Range 5 East, B.M., Shoshone County,
State of Idaho. Patent recorded in Book A, Patents, at page 1.











--------------------------------------------------------------------------------







PARCEL 8:

Coumerilh Fraction Patented Mining Claim, M.S. 1162 situated in the Summit
Mining District in Section 4, Township 49 North, Range 5 East, B.M., Shoshone
County, State of Idaho. Patent recorded in Book A, Patents, at page 7.

PARCEL 9:

Red Star Patented Mining Claim, M.S. 1745 situated in the Summit Mining District
in Section 4, Township 49 North, Range 5 East, B.M., Shoshone County, State of
Idaho. Patent recorded in Book A, Patents, at page 364.

PARCEL 10:

Stevens Fraction, Jim and Timberking Patented Mining Claims, M.S. 1732 situated
in the Summit Mining District in Section 4, Township 49 North, Range 5 East,
B.M., Shoshone County, State of Idaho. Patent recorded in Book A, Patents, at
page 391.




PARCEL 11:

Stevens Bar Patented Mining Claim, M.S. 1735 situated in the Summit Mining
District in Section 4, Township 49 North, Range 5 East, B.M., Shoshone County,
State of Idaho. Patent recorded in Book 26, Deeds, at page 481.

PARCEL 12:

Hot Stuff Group consisting of Hot Stuff, Empire, Montana, Utah, Blister and
Skookum Patented Mining Claims, M.S. 1826 situated in the Summit Mining District
in Section 4, Township 49 North, Range 5 East, B.M., Shoshone County, State of
Idaho.  Patent recorded in Book 38, Deeds, at page 200.

EXCEPTION:

Except that portion of Hot Stuff Group consisting of the Empire and Montana
Patented Mining Claims, M.S. 1826 situated in the Summit Mining District in
Section 4, Township 49 North, Range 5 East, B.M., Shoshone County, State of
Idaho, Patent recorded in Book 38, Deeds, at page 200 and except that portion of
the Hot Stuff Group consisting of that portion of Utah Patented Mining Claim,
M.S. 1826 situated in the Summit Mining District in Section 4, Township 49
North, Range 5 East, B.M., Shoshone County, State of Idaho, Patent recorded in
Book 38, Deeds, at page 200 with the said excepted portion of Utah, described
more particularly at that portion of Utah Patented Mining Claim lying to the
South and East of a straight line from the Northeast corner of Utah to the
Southwest corner of Utah, a portion of M.S. 1826 situated in the Summit Mining
District in Section 4, Township 49 North, Range 5 East, B.M., Shoshone County,
State of Idaho, patent recorded in Book 38, Deeds, at page 200.

PARCEL 13:

Golden Bricks Patented Mining Claim, M.S. 2247 situated in the Summit Mining
District in Section 4, Township 49 North, Range 5 East, B.M., Shoshone County,
State of Idaho. Patent recorded in Book 43, Deeds, at page 493.

PARCEL 14:

That 30’ wide road way currently existing and commonly known as the Newmont Road
which is located in the Southwest corner of the Ivy claim in Section 9, Township
49 North, Range 5 East, B.M., Shoshone County, State of Idaho which initiates on
the Shoshone County road right-of-way and runs Westerly into the Littlefield
Bar, M.S. 1062 Patented Mining Claim.











--------------------------------------------------------------------------------







JOE DANDY CLAIM

Mineral rights only, MS 506

FLORENCE AND VIOLET CLAIMS

Surface and mineral, MS 2333











--------------------------------------------------------------------------------










Golden Chest Unpatented Claims




            IMC No.      Document No.  Claim Name

        Loc. Date

 

183083

387405

Superintendent

15-Jan-99

183084

387406

Eveline

15-Jan-99

186709

414003

GC 1

11-Dec-03

186710

414004

GC 2

09-Dec-03

186711

414005

GC 3

09-Dec-03

186712

414006

GC 4

09-Dec-03

186713

414007

GC 5

09-Dec-03

186714

414008

GC 6

09-Dec-03

186715

414009

GC 7

09-Dec-03

186716

414010

GC 8

09-Dec-03

187931

421248

GC 10

28-Dec-04

187932

421249

GC 11

28-Dec-04

187933

421250

GC 12

28-Dec-04

187934

421251

GC 13

28-Dec-04

187935

421252

GC 14

28-Dec-04

187936

421253

GC 15

29-Dec-04

189074

425788

Patti Beasley No. 1

01-Sep-05

189075

425789

Patti Beasley No. 2

01-Sep-05

189076

425790

Patti Beasley No. 3

01-Sep-05

189077

425791

Patti Beasley No. 4

01-Sep-05

189078

425792

Patti Beasley No. 5

01-Sep-05

204053

461921

Murray #1

25-Jan-11

204054

461922

Murray #2

25-Jan-11

204055

461923

Murray #3

25-Jan-11

204056

461924

Murray #4

25-Jan-11

204057

461925

Murray #5

24-Jan-11

204058

461926

Murray #6

24-Jan-11

204059

461927

Murray #7

24-Jan-11

204060

461928

Murray #8

24-Jan-11

204061

461929

Murray #9

24-Jan-11

204062

461930

Murray #10

27-Jan-11

204063

461931

Murray #11

27-Jan-11

204064

461932

Murray #12

20-Jan-11

204065

461933

Murray #13

20-Jan-11

204066

461934

Murray #14

20-Jan-11

204067

461935

Murray #15

20-Jan-11

204068

461936

Murray #16

20-Jan-11

204069

461937

Murray #17

24-Jan-11

204070

461938

Murray #18

24-Jan-11

204071

461939

Murray #19

24-Jan-11

204072

461940

Murray #20

24-Jan-11

204073

461941

Murray #21

24-Jan-11

204074

461942

Murray #22

24-Jan-11

204075

461943

Murray #23

24-Jan-11

204076

461944

Murray #24

24-Jan-11

204077

461945

Murray #25

24-Jan-11

204078

461946

Murray #26

24-Jan-11

204079

461947

Murray #27

24-Jan-11

204080

461948

Murray #28

24-Jan-11

204081

461949

Murray #29

24-Jan-11

204082

461950

Murray #30

24-Jan-11

204083

461951

Murray #31

24-Jan-11

204084

461952

Murray #32

24-Jan-11

204085

461953

Murray #33

25-Jan-11

204086

461954

Murray #34

24-Jan-11

204087

461955

Murray #35

24-Jan-11

204088

461956

Murray #36

24-Jan-11

204089

461957

Murray #37

25-Jan-11

204090

461958

Murray #38

25-Jan-11

204091

461959

Murray #39

25-Jan-11

204092

461960

Murray #40

25-Jan-11

204093

461961

Murray #41

25-Jan-11

204094

461962

Murray #42

25-Jan-11

204095

461963

Murray #43

25-Jan-11

204096

461964

Murray #44

25-Jan-11

204097

461965

Murray #45

25-Jan-11

204098

461966

Murray #46

25-Jan-11

204099

461967

Murray #47

25-Jan-11

204100

461968

Murray #48

24-Jan-11

204101

461969

Murray #49

27-Jan-11

















--------------------------------------------------------------------------------







SCHEDULE 2

Additional Claims

Nil.











--------------------------------------------------------------------------------







SCHEDULE 3

Area of Interest







[ex101001.jpg] [ex101001.jpg]











--------------------------------------------------------------------------------







SCHEDULE 4

Joe Dandy, Florence and Violet Claims

JOE DANDY CLAIM

Mineral rights only, MS 506

FLORENCE AND VIOLET CLAIMS

Surface and mineral, MS 2333












